Case 1:20-mc-91702-FDS Document1 Filed 12/29/20 Page 1of1

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS
BOSTON, 02210

WILLIAM G. YOUNG
DISTRICT JUDGE

December 28, 2020
Chief Judge F. Dennis Saylor IV
John Joseph Moakley Courthouse
1 Courthouse Way
Boston, MA 02210

Re: Request for exemption from PACER access fees

Dear Chief Judge Saylor:

I frequently invite visiting judges from other countries to sit with me. Even though we’re
remote this school year, I have the Hon. Ilana Kapah, a judge from Brazil, sitting with me while
she studies at the Harvard Law School. It will make the experience far more understandable and
valuable for her if she were able to review dockets and briefs in the cases where she is sitting in
on ZOOM motion hearings. Hence my request that she be exempted from PACER access fees
while she’s here.

Having talked with our Clerk, it appears this could best be accomplished by opening a
single account (terminating on July 31, 2021) to which Judge Kapah would have access:

Judge Ilana Kapah
ikapah@llm20.law.harvard.edu

Please call me at 617-312-0892 should you have any questions or reservations.

Respectfully,

/s/ William G. Young

ec: Rob Farrell, Clerk of Court
